            Case 1:20-cv-00872-JTA Document 16 Filed 02/26/21 Page 1 of 9




                          IN THE UNITED STATES DISTRICT COURT
                          FOR THE MIDDLE DISTRICT OF ALABAMA
                                   SOUTHERN DIVISION


GREAT SOUTHERN WOOD PRESERVING, )
INCORPORATED,                   )
                                )
      Plaintiff,                )
                                )
v.                              )                                     CASE NO. 1:20-cv-872-JTA
                                )                                      (WO)
A & S PAVING, INC.,             )
                                )
      Defendant.                )

                            MEMORANDUM OPINION AND ORDER
         Pending before the court is a motion to remand (Doc. No. 9) filed by Plaintiff Great

Southern Wood Preserving, Inc. (“GSW”). The parties have consented to the exercise of

dispositive jurisdiction by a magistrate judge pursuant to 28 U.S.C. § 636(c). (Docs. No.

12, 13.) Upon review of the motion, the response filed by Defendant A&S Paving, Inc.

(“A&S”) (Doc. No. 14) and the reply thereto (Doc. No. 15), the court finds that the motion

is due to be granted.

                                             I.       BACKGROUND
         GSW is an Alabama corporation with its principal place of business in Henry

County, Alabama. (Doc. No. 1-1 at 1.) A&S is a Georgia corporation with its principal

place of business in Lithonia, Georgia. (Id.) In 2018, GSW met with A&S regarding an

expansion of the laydown yard 1 at its plant in Conyers, Georgia. (Id. at 3.) In August of



1
 A laydown yard is an area outside at a worksite where tools, materials, equipment, vehicles, etc. are stored until they
need to be used. Importance of Organized Laydown Yards, Safety Talk Ideas (Jan. 27, 2021, 8:41 AM),
https://www.safetytalkideas.com/safetytalks/importance-organized-laydown-yards/.
         Case 1:20-cv-00872-JTA Document 16 Filed 02/26/21 Page 2 of 9




2018, the two parties entered into a written contract, drafted by GSW, for A&S to complete

a pavement section for the expansion. (Id.) A&S informed GSW in September of 2018

that it had completed its work on the pavement section at the Conyers plant. (Id. at 4.)

Shortly after GSW began using the laydown yard, the asphalt began to deteriorate. (Id. at

5.) GSW contacted A&S and made them aware of the problems with the asphalt. (Id.)

A&S inspected and made repairs to the pavement section. (Id.) Despite the repairs, the

asphalt continued to deteriorate. (Id.)

       The contract between GSW and A&S included a forum selection clause which

stated that “[a]t owner’s option, all claims, disputes, and other matters arising out of or

relating to this contract shall be decided by either arbitration … or litigation.” (Doc. No.

1-1 at 16, ¶ 24.) The clause further provided that “[t]he location of such arbitration or

litigation shall be in Henry County, Alabama.” (Id.) In a subsequent provision, the contract

stated that “[t]his agreement shall be interpreted under the laws of the State of Alabama

and venue for any action shall be in Henry County, Alabama.” (Id. at ¶ 26.)

       GSW filed suit against A&S in the Circuit Court of Henry County, Alabama, on

September 17, 2020, alleging claims of negligence/wantonness, breach of contract,

misrepresentation/suppression, breach of express and implied warranties, and unjust

enrichment. (Id. at 1, 7-11.) On October 27, 2020, A&S removed the action to this court

pursuant to 28 U.S.C. §§ 1332, 1441 and 1446. (Doc. No. 1.) Shortly thereafter, A&S

filed its answer. (Doc. No. 4.)

       On November 25, 2020, GSW filed a Motion to Remand to State Court with its

Memorandum in Support. (Doc. No. 9.) GSW contends the mandatory forum selection

                                             2
         Case 1:20-cv-00872-JTA Document 16 Filed 02/26/21 Page 3 of 9




clauses are enforceable in federal courts and constitute a waiver of the right to remove an

action to federal court. (Id. at 3-4.) GSW also contends that because the forum selection

clause in the contract is mandatory and not permissive, A&S has contractually waived its

right to remove the case to this court. (Id. at 4-6.)

       In response, A&S asserts the general criteria for removal are met as there is

complete diversity between parties, the amount in controversy requirement is satisfied, and

the case was timely removed. (Doc. No. 14 at 2-5.) A&S also asserts the contractual

language regarding the forum for potential litigation is ambiguous and therefore permits

removal. (Id. at 5.)

                              II.    STANDARD OF REVIEW

       “Except as otherwise provided … any civil action brought in a State court of which

the district courts of the United States have original jurisdiction, may be removed by the

defendant … to the district court … for the district and division embracing the place where

such action is pending.” 28 U.S.C. § 1441(a). Courts have original jurisdiction over

diversity actions and cases raising a federal question. 28 U.S.C. §§ 1331, 1332(a). “It is

well settled that the defendant[ ], as the part[y] removing an action to federal court, [has]

the burden of establishing federal jurisdiction.” Brech v. Prudential Ins. Co. of Am., 845

F. Supp. 829, 831 (M.D. Ala. 1993). Because removal statutes are strictly construed

against removal, all doubts about removal must be resolved in favor of remand. Id.;

Shamrock Oil & Gas Corp. v. Sheets, 313 U.S. 100, 104 (1941); Whitt v. Sherman Intern.

Corp., 147 F.3d 1325, 1329 (11th Cir. 1998). Additionally, “[f]orum selection clauses in

contracts are enforceable in federal courts,” and are presumptively valid. P&S Bus.

                                               3
         Case 1:20-cv-00872-JTA Document 16 Filed 02/26/21 Page 4 of 9




Machs., Inc. v. Canon USA, Inc., 331 F.3d 804, 807 (11th Cir. 2003). Therefore, “the court

may ‘remand a removed case when appropriate to enforce a forum selection clause.’”

Great S. Wood Pres., Inc. v. Thrift Brothers Lumber Co., Inc., No. 1:15-CV-384-WKW,

2015 WL 5852957 at *1 (M.D. Ala. Oct. 7, 2015) (quoting Snapper, Inc. v. Redan, 171

F.3d 1249, 1263 n.26 (11th Cir. 1999)).

                                   III.   DISCUSSION

      “Forum-selection clauses are presumptively valid and enforceable unless the

plaintiff makes a ‘strong showing’ that enforcement would be unfair or unreasonable under

the circumstances.” Krenkel v. Kerzner Intern. Hotels Ltd., 579 F.3d 1279, 1281 (11th Cir.

2009); see also Cornett v. Carrithers, 465 F. App’x 841, 842 (11th Cir. 2012); Carnival

Cruise Lines, Inc. v. Shute, 499 U.S. 585, 593-95 (1991); M/S Bremen v. Zapata Off-Shore

Co., 407 U.S. 1, 10 (1972). These clauses are interpreted pursuant to ordinary principles

of contract law and are typically classified as either permissive or mandatory. Slater v.

Energy Servs. Grp. Int’l, Inc., 634 F.3d 1326, 1330 (11th Cir. 2011). “A permissive clause

authorizes jurisdiction in a designated forum but does not prohibit litigation elsewhere,”

while a mandatory clause requires an exclusive forum for litigation. Id. (citing Glob.

Satellite Commc’n Co. v. Starmill U.K. Ltd., 378 F.3d 1269, 1271 (11th Cir. 2004)).

Agreeing to a forum selection clause may constitute a waiver of a defendant’s right to

remove an action to federal court. Glob. Satellite, 378 F.3d at 1272. Ordinary contract

principles govern a contractual waiver of a right to removal. Snapper, 171 F.3d at 1261.

A forum selection clause is deemed ambiguous if it is susceptible to more than one

reasonable interpretation. Kostelac v. Allianz Corp. & Specialty AG, 517 F. App’x 670,

                                            4
         Case 1:20-cv-00872-JTA Document 16 Filed 02/26/21 Page 5 of 9




677 (11th Cir. 2013). When ordinary contract principles fail to produce a reasonable

interpretation for an ambiguous provision, and there is an opposing yet reasonable

interpretation, an interpretation that operates against the drafter of the words will be

preferred. Glob. Satellite, 378 F.3d at 1271 (citing Citro Florida, Inc. v. Citrovale, S.A.,

760 F.2d 1231, 1232 (11th Cir. 1985)); Stateline Power Corp. v. Kremer, 148 F. App’x

770, 771 (11th Cir. 2005).

       Under normal circumstances removal in this instance would likely be appropriate.

It is undisputed that there is complete diversity among the parties and the amount in

controversy requirement is met. (Doc. No. 1-1 at 1, 11; Doc. No. 15 at 1.) However, GSW

challenges removal of this action on the ground that A&S has waived its right to removal

by agreeing to the forum selection clause contained in the contract. (Doc. No. 15 at 1; Doc.

No. 9 at 6.) GSW specifically argues that the forum selection clause in the contract is

mandatory due to its use of the word “shall.” (Id. at 4.) GSW also argues that the phrase

“shall be,” coupled with designation of a specific venue, “indicates mandatory intent, and

given that the forum selection clause [ ] is mandatory, it should be given its full effect, and

this case remanded to Henry County.” (Id. at 6.)

       A&S argues that the language in the forum selection clause is ambiguous despite

the use of the word “shall,” and is therefore unenforceable. (Doc. No. 14 at 5.) A&S points

to Global Satellite for support, claiming that it held forum selection clauses which state

only the county rather than a particular court are “‘vague’ and ‘imprecise’ as to whether a

federal forum was within the clause’s reach.” (Id. at 6.) A&S also relies upon Great S.

Wood Preserving, Inc. v. Thrift Bros. Lumber Co., asserting that this court found forum

                                              5
         Case 1:20-cv-00872-JTA Document 16 Filed 02/26/21 Page 6 of 9




selection language “shall be in the state courts of Henry County[,]” without specifying a

proper court, was not vague and imprecise. (Id.) A&S then contends that GSW’s position

that the clause is mandatory and that A&S waived its right of removal does not align with

these holdings. (Id. at 7.) A&S states that because the clause at issue here does not contain

precise language requiring the litigation to be in the “state court,” the clause is ambiguous

and “leaves room for the possibility that a federal forum is within the clause’s reach.” (Id.)

       In its reply, GSW first argues that the Eleventh Circuit, in similar circumstances,

has held that the language at issue here is unambiguous. (Doc. No. 15 at 2.) GSW relies

on Cornett v. Carrithers, an unpublished Eleventh Circuit case which GSW asserts is

directly on point. 465 F. App’x 841 (11th Cir. 2012). GSW avows that the defendant in

Cornett made the same ambiguity argument that A&S is making in the present case, but

the court in Cornett rejected the argument, holding that “remand was proper because the

only court of competent jurisdiction situated in Suwannee County, Florida was the [state

court].” (Id. (citing Cornett, 465 F. App’x at 843).) GSW bolsters this argument by

pointing out that, just like Suwannee County, Florida, there are no federal courts located in

Henry County, Alabama, that could satisfy the venue requirement contained in the contract.

(Id.) GSW then claims that A&S has ignored the essential reasoning in Global Satellite,

where removal was permitted because both state and federal courts are located in Broward

County, Florida. (Id. at 4.) GSW asserts that the reasoning in both Cornett and Global

Satellite supports their argument that the language is unambiguous.               (Id. at 5.)

Additionally, GSW argues that Thrift Brothers does not support A&S’s claim that language

specifying “in state court” is required to make a forum selection clause unambiguous. (Id.

                                              6
         Case 1:20-cv-00872-JTA Document 16 Filed 02/26/21 Page 7 of 9




at 7.) GSW points to language in the Thrift Brothers opinion which states “… even if the

forum selection clause here had failed to designate a forum (i.e., “the state courts of Henry

County, Alabama”), it is notable that the courts for the district courts for the Middle District

of Alabama sit … in Montgomery, Dothan, and Opelika[,]” and that “[n]ot one of these

locations is situated in Henry County, Alabama.” Thrift Brothers, No. 1:15-CV-384-

WKW, 2015 WL 5852957, at *3 (internal citations omitted). GSW urges the court to find

this reasoning decisive because “[t]his clear, unequivocal language, coupled with the fact

that there are no federal courts in Henry County, Alabama, mandate [sic.] that this matter

be remanded to the Circuit Court of Henry County, Alabama.” (Doc. No. 15 at 8.)

        Here, the relevant contract provisions contain mandatory language. The use of

“shall” in contractual provisions typically prescribes a requirement. Glob. Satellite, 378

F.3d at 1271 (finding “because [the contract provision] uses the imperative ‘shall,’ [it] is

most reasonably interpreted to mandate venue . . .”); Cornett, 465 F. App’x at 843 (“One

hallmark of a mandatory clause is the use of the imperative term ‘shall,’ which prescribes

a ‘requirement.’”) (citation omitted). The first use of “shall” is in the Arbitration/Litigation

provision, which states that if there is arbitration or litigation, “[t]he location of such

arbitration or litigation shall be in Henry County, Alabama.” (Doc. No. 1-1 at 16, ¶ 24)

(emphasis added). The next relevant use is in the jurisdiction provision, which states that

“venue for any action shall be in Henry County, Alabama.” (Id. at ¶ 26) (emphasis added).

Because “shall” is used, it is reasonable to interpret that venue is mandated in Henry County

and no other county. See Glob. Satellite, 378 F.3d at 1272.



                                               7
           Case 1:20-cv-00872-JTA Document 16 Filed 02/26/21 Page 8 of 9




        Next, even though the relevant contract provisions do not specify whether forum

should lie in state or federal court, the provisions at issue here are not ambiguous. For

contractual provisions to be ambiguous, there must be at least two reasonable

interpretations of the language. Kostelac, 517 F. App’x at 677. Under the present

circumstances, A&S’s interpretation is not reasonable. A&S claims that because the

language does not precisely name the state courts of Henry County it “leaves room for the

possibility that a federal forum is within the clause’s reach.” (Doc. No. 14 at 7.) A&S

points to Global Satellite and its holding that because the contract only named the county

rather than a particular court, it was “vague and imprecise” as to whether a federal forum

was within the clause’s reach. (Id. at 6.) The court in Global Satellite did reach that

conclusion, but not solely because of the lack of language specifying the state courts as the

only available forum. The Global Satellite court reasoned that because the provision did

not designate a particular forum, “a suit in the Seventeenth Judicial District of Florida, or

in the Fort Lauderdale Division of the Southern District of Florida, both of which are

located in Broward County, would satisfy the venue requirement.” Glob. Satellite, 378

F.3d at 1272 (emphasis added). While this same scenario could arise in other Alabama

counties, 2 it cannot arise in Henry County. The only courts physically situated in Henry

County, Alabama, are state courts. If there were both federal and state courts in Henry

County, then the conclusion that a federal forum would be appropriate would be a



2
  For instance, Montgomery, Lee, and Houston Counties each have both state and federal forums within their borders.
See 28 U.S.C. § 81(b). Henry County is part of the Southern Division of the United States District Court for the
Middle District of Alabama, but court for the Southern Division is held at Dothan. See 28 U.S.C. § 81(b)(2). There
is no federal court in Henry County.

                                                        8
          Case 1:20-cv-00872-JTA Document 16 Filed 02/26/21 Page 9 of 9




reasonable interpretation of the clause. See id. Because there are no federal courts in Henry

County, A&S’s interpretation leaving room for a federal forum is not reasonable. Hence,

the two provisions in question are not ambiguous.

       In short, the mandatory language contained in the forum selection clause leaves the

state court in Henry County as the exclusive forum that satisfies the venue requirement.

See Cornett, 465 F. App’x at 843 (holding that forum selection clause that “venue shall be

Suwanee County[,] Florida,” was not ambiguous because while Suwanee County was

within the Middle District of Florida, there was no federal court in that county). Because

this is a mandatory forum selection clause and the clause is unambiguous, A&S has waived

its right to remove the litigation to this court from the Circuit Court of Henry County,

Alabama. The motion to remand is due to be granted.

                                   IV.     CONCLUSION
       Accordingly, it is hereby ORDERED as follows:

       1. GSW’s motion to remand (Doc. No. 9) is GRANTED.

       2. This action is REMANDED to the Circuit Court of Henry County, Alabama.

       The Clerk of the Court is DIRECTED to take the steps necessary to effectuate the

remand.

       DONE this 26th day of February, 2021.



                                          /s/ Jerusha T. Adams
                                          JERUSHA T. ADAMS
                                          UNITED STATES MAGISTRATE JUDGE



                                             9
